Case 20-20666-CMB       Doc 30   Filed 04/17/20 Entered 04/17/20 16:04:19       Desc Main
                                 Document     Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
Robert Bernard Stein                       :    Case No. 20-20666-CMB
                                           :    Chapter 13
               Debtor(s)                   :
Wilmington Trust, National Association, :
not in its individual capacity, but solely :    Related to Document #17
as Trustee for MFRA Trust 2014-2           :
               Movant(s)                   :
                                           :    Hearing Date: 4/29/20 at 11:00 a.m.
               vs.                         :
Robert Bernard Stein                       :
               Respondent(s)               :

         CHAPTER 13 TRUSTEE’S RESPONSE TO MOTION OF
  WILMINGTON TRUST, NATIONAL ASSOCIATION’S RELIEF FROM STAY

       Ronda J. Winnecour, Chapter 13 Trustee, by her undersigned counsel,

respectfully represents the following:

   1. Wilmington Trust, National Association. requests relief from stay with regard to

       the property located at 1502 Jennifer Court.

   2. Local Rule (W.PA.LBR) 9013-3(a) contains a list of what must be pled in a

       motion seeking relief from stay. Among other items in the list, the Local Rule

       requires the movant to plead: (a) the value of any affected property and the

       source of the valuation (L.R. 9013-3(a)(3)); and (b) the current balance (inclusive

       of principal, interest, interest rate, charges, costs, fees, and accruing daily

       interest) (L.R. 9013-3(a)(6)).

   3. Without an allegation of the value and balance due it is impossible to determine

       if there is adequate protection as a result an equity cushion, or more

       significantly from the Trustee’s perspective, whether the property has value for

       the estate. It does not appear that the movant plead either a value for the

       property or current balance due.
Case 20-20666-CMB      Doc 30   Filed 04/17/20 Entered 04/17/20 16:04:19          Desc Main
                                Document     Page 2 of 3


   4. Although it appears unlikely there is equity in this case, the Court and Trustee

      need not be forced to guess at the relevant facts required by local rule.

   WHEREFORE, the Trustee respectfully requests that the Motion be denied.

                                        RONDA J. WINNECOUR,
                                        CHAPTER 13 TRUSTEE

Date: April 17, 2020                    By: /s/ Owen W. Katz
                                        Owen W. Katz, PA I.D. 36473
                                        Attorney for Chapter 13 Trustee
                                        U.S. Steel Tower, Suite 3250
                                        600 Grant Street
                                        Pittsburgh, PA 15219
                                        (412) 471-5566
                                        Email: okatz@chapter13trusteewdpa.com
Case 20-20666-CMB       Doc 30   Filed 04/17/20 Entered 04/17/20 16:04:19       Desc Main
                                 Document     Page 3 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
Robert Bernard Stein                       :    Case No. 20-20666-CMB
                                           :    Chapter 13
               Debtor(s)                   :
Wilmington Trust, National Association, :
not in its individual capacity, but solely :    Related to Document #17
as Trustee for MFRA Trust 2014-2           :
               Movant(s)                   :
                                           :    Hearing Date: 4/29/20 at 11:00 a.m.
               vs.                         :
Robert Bernard Stein                       :
               Respondent(s)               :


                             CERTIFICATE OF SERVICE

       I hereby certify that on the 17th of April 2020, I served one true and correct copy

of the foregoing document on the following parties in interest by United States first-

class mail, postage prepaid, addressed as follows:

Joseph S. Sisca, Esquire
Office of the United States Trustee
Liberty Center, Suite 970
1001 Liberty Avenue
Pittsburgh, PA 15222-3721

Albert G. Reese, Jr., Esquire
640 Rodi Road, 2nd Floor, Suite 2
Pittsburgh, PA 15235

Robert Bernard Stein
Melissa L. Stein
1502 Jennifer Court
Irwin, PA 15642

Kaitlin Shire, Esquire
777 Township Line Road, Suite 250
Yardley, PA 19067
                                                /s/Rosa Richard
                                                Office of Chapter 13 Trustee
                                                U.S. Steel Tower – Suite 3250
                                                600 Grant Street
                                                Pittsburgh, PA 15219
                                                (412) 471-5566
                                                cmecf@chapter13trusteewdpa.com
